By the Court.
Upon the above state of facts and statutory law, we hold:
1. The defendant in error succeeded to all the rights of *574the city, in and to the school property and funds of the district, and was the proper party to sue for and recover the .amount overpaid to Crofton on account of the building of ■the school-house.
2. No estoppel arises upon the admission of an existing indebtedness to Crofton, contained in the answer of the city in the suit of Nulsen. Except for the purpose of ascertaining whether payments became due from the city to -Crofton, after the delivery by Jones & Albert of their attested claim, there was no question at issue, in that suit, as to the state of account between the city and Crofton.

Motion overruled.